Title: To John Adams from Thomas Jefferson, 27 June 1813
From: Jefferson, Thomas
To: Adams, John



Monticello June 27. 13.

Ἴδαν ἐς πολύδενδρον ἀνὴρ ὑλητόμος ἐλθὼν,
Παπταίνει, παρέοντος ἄδην, ποθεν ἄρξεται ἔργου·
Τί πρᾶτον καταλεξῶ; ἐπεὶ πάρα μυρία ἐιπῆν.
and I too, my dear Sir, like the wood-cutter of Ida, should doubt where to begin, were I to enter the forest of opinions, discussions, & contentions which have occurred in our day. I should exclaim with Theocritus Τί πρᾶτον καταλεξῶ; ἐπεὶ πάρα μυρία ειπῆν. but I shall not do it. the summum bonum with me is now truly Epicurean ease of body and tranquility of mind; and to these I wish to consign my remaining days. men have differed in opinion, and been divided into parties by these opinions, from the first origin of societies; and in all governments where they have been permitted freely to think and to speak. the same political parties which now agitate the US. have existed thro’ all time. whether the power of the people, or that of the ἄριςτοι should prevail, were questions which kept the states of Greece and Rome in eternal convulsions; as they now schismatize every people whose minds and mouths are not shut up by the gag of a despot. and in fact the terms of whig and tory belong to natural, as well as to civil history. they denote the temper and constitution of mind of different individuals. to come to our own country, and to the times when you and I became first acquainted. we well remember the violent parties which agitated the old Congress, and their bitter contests. there you & I were together, and the Jays, and the Dickinsons, and other anti-independants were arrayed against us. they cherished the monarchy of England; and we the rights of our countrymen. when our present government was in the mew, passing from Confederation to Union, how bitter was the schism between the Feds and Antis. here you and I were together again. for altho’ for a moment, separated by the Atlantic from the scene of action, I favored the opinion that nine states should confirm the constitution, in order to secure it, and the others hold off, until certain amendments, deemed favorable to freedom Should be made, I rallied in the first instant to the wiser proposition of Massachusets, that all should confirm, and then all instruct their delegates to urge those amendments. the amendments were made, and all were reconciled to the government. but as soon as it was put into motion, the line of division was again drawn; we broke into two parties, each wishing to give a different direction to the government; the one to strengthen the most popular branch. the other the more permanent branches, and to extend their permanence. here you & I separated for the first time: and as we had been longer than most others on the public theatre, and our names therefore were more familiar to our countrymen, the party which considered you as thinking with them, placed your name at their head; the other, for the same reason, selected mine. but neither decency nor inclination permitted us to become the advocates of ourselves, or to take part personally in the violent contests which followed. we suffered ourselves, as you so well expressed it, to be the passive subjects of public discussions. and these discussions, whether relating to men, measures, or opinions, were conducted by the parties with an animosity, a bitterness, and an indecency, which had never been exceeded. All the resources of reason, and of wrath, were exhausted by each party in support of its own, and to prostrate the adversary opinions. one was upbraided with recieving the Antifederalists, the other the old tories & refugees into their bosom. of this acrimony  the public papers of the day exhibit ample testimony in the debates of Congress, of state legislatures, of stump-orators, in addresses, answers, and newspaper essays. and to these without question may be added, the private correspondence of individuals; and the less guarded in these, because not meant for the public eye, not restrained by the respect due to that; but poured forth from the overflowings of the heart into the bosom of a friend, as a momentary easement of our feelings. in this way, and in answers to addresses, you & I could indulge ourselves. we have probably done it, sometimes with warmth, often with prejudice, but always, as we believed, adhering to truth. I have not examined my letters of that day. I have no stomach to revive the memory of it’s feelings. but one of these letters, it seems, has got before the public, by accident and infidelity, by the death of one friend to whom it was written, and of his friend to whom it was communicated, and by the malice and treachery of a third person, of whom I had never before heard, merely to make mischief, and in the same Satanic spirit, in which the same enemy had intercepted and published, in 1776, your letter animadverting on Dickinson’s character. how it happened that I quoted you in my letter to Dr. Priestly and for whom ,and not for yourself, the structures were meant, has been explained to you in my letter of the 15th. which had been committed to the post 8. days before I received yours of the 10th. 11th. and 14th. that gave you the reference which these asked to the particular answer alluded to in the letter to Priestley.
the renewal of these old discussions, my friend, would be equally useless and irksome. to the volumes then written on these subjects human ingenuity can add nothing new: and the rather, as lapse of time has obliterated many of the facts. and shall you & I, my dear Sir, like Priam of old, gird on the “arma, diu desueta, trementibus aevo humeris”? shall we, at our age, become the Athletae of party, and exhibit ourselves, as gladiators, in the Arena of the newspapers? nothing in the universe could induce me to it. my mind has been long fixed to bow to the judgement of the world. who will judge me by my acts, and will never take counsel from me as to what that judgment shall be. if your objects and opinions have been misunderstood, if the measures and principles of others have been wrongfully imputed to you, as I believe they have been, that you should leave an explanation of them, would be an act of justice to yourself. I will add that it has been hoped you would leave such explanations as would place every saddle on it’s right horse, and replace on the shoulders of others the burthens they shifted on yours.
But all this, my friend, is offered, merely for your consideration and and judgment; without presuming to anticipate what you alone are qualified to decide for yourself. I mean to express my own purpose only, and the reflections which have led to it. to me then it appears that there have been differences of opinion, and party differences, from the first establishment of governments, to the present day; and on the same question which now divides our own country: that these will continue thro’ all future time: that every one takes his ride in favor of the many, or of the few, according to his constitution, and the cicumstances in which he is placed: that opinions, which are equally honest on both sides, should not affect personal esteem, or social intercourse: that as we judge between the Claudii and the Gracchi, the Wentworths and the Hampdens of past ages, so, of those among us whose names may happen to be remembered for  awhile, the next generation will judge, favorably or unfavorably, according to the complexion of individual minds, and the side they shall themselves have taken: that nothing new can be added by you or me to what has been said by others, & will be said in every age, in support of the conflicting opinions on government: and that wisdom & duty dictate an humble resignation to the verdict of our future peers. in doing this myself, I shall certainly not suffer moot questions to affect the sentiments of sincere friendship & respect, consecrated to you by so long a course of time, and of which I now repeat sincere assurances.
Th. Jefferson